 

Case 1:16-cr-00363-JKB Document973 Filed 04/13/21 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA *

v. * CRIM. NO. JKB-16-0363

GERALD THOMAS JOHNSON, et ai., *

Defendants. *

* * * * , * * * * * * * *

MEMORANDUM AND ORDER

Before the Court is Defendants’ joint motion for reconsideration of this Court’s February
26, 2021 Order (ECF No. 922) insofar as it held that questioning in the forthcoming Remmer
hearing will be conducted by the Court, rather than the parties. (See ECF No. 965.) On an April
9, 2021 status call, the government waived its right to respond, so Defendants’ motion is fully
briefed, and no hearing is required. See Local Rule 105.6 (D. Md. 2018). For the reasons set forth
below, Defendants’ motion will be DENIED.

i Background

On February 26, 2021, this Court issued an Order outlining various logistical and
substantive procedures for the forthcoming Remmer hearing, which is to be held beginning on May
10, 2021. (ECF No. 922.) That Order established two propositions that are salient here. First,
due to the sensitive nature of the Remmer inquiry, the Court concluded that it, rather than the
parties, would conduct the questioning of the former jurors at the hearing. (Ud. at 5.) Second, the
Court sua sponte issued subpoenas for the former jurors who would be required to testify at the

hearing. (/d. at 7.) Subsequent orders implementing the February 26 Order also elaborated that

 
Case 1:16-cr-00363-JKB Document973 Filed 04/13/21 Page 2 of 10

these persons would be compensated as jurors for purposes of attending the hearing. (ECF No.
924 at 2.)

However, after consultation with the Administrative Office of the United States Courts,
this Court determined that continuing to classify the former jurors as jurors for purposes of
subpoena and compensation was inaccurate. (ECF No. 955 at 1.) The Administrative Office noted
that the status of a person as a juror, in the administrative sense, was heavily circumscribed by the
Jury Selection and Service Act (the “JSSA”), 28 U.S.C. § 1861 ef. seg. For instance, jurors may
appear only by summons (not subpoena) and may be compensated only when appearing “pursuant
to [the JSSA].” See id. §§ 1866, 1871.

Considering this, the Court concluded that classifying the former jurors as witnesses—for
limited administrative purposes only—was more prudent and expeditious than classifying them as
jurors. (ECF No. 955 at 1.) Because the burden lies with the government in the upcoming hearing,
the Court classified the former jurors (whose testimony is necessary for the government to meet
that burden) as government witnesses. (Ud) However, as this classification was purely for
administrative functions, the government was directed: “[o]ther than ensuring the appearance of
the former jurors, the government shall have no contact and no case-related communications with
them,” (/d. at 2.) The Court reiterated this directive in subsequent orders. (ECF No. 959 at 1.)

Defendants initially objected to the classification of the former jurors as government
witnesses even for these limited administrative purposes. (/d.) The Court directed Defendants to
file formal briefing on this issue by April 6, 2021. Ud.) Rather than do so, Defendants filed the

instant motion on April 7.

 
Case 1:16-cr-00363-JKB Document973 Filed 04/13/21 Page 3 of 10

if, _—_— Analysis

In their motion for reconsideration, Defendants do not challenge the administrative
reclassification of the former jurors as government witnesses. Instead, they argue that this
reclassification is “inconsistent with its treatment of the jurors for other purposes—i.e., the Court’s
ruling that it, rather than the parties, will examine them in the hearing.” (Mot. Recons. Mem. Supp.
at 2, ECF No. 965-1.) However, Defendants provide no reason why treating jurors as witnesses
for administrative purposes fundamentally alters their substantive role at the hearing or this Court’s
reasoning in its prior opinion. (ECF No. 922.) The simple fact is that the former jurors have, in
the Remmer context, been thrust into a hybrid role, serving both as jurors and as witnesses
regarding events related to their time and status as jurors. Any argument to the contrary ignores
reality, including the parties’ extensive briefing on the applicability of Federal Rule of Evidence
606 (titled “Juror’s Competency as a Witness’) to the forthcoming hearing. (See ECF Nos. 909,
911, 918, 921.) The Court’s prior analysis did not turn on formalistic labels, but on the “extremely
sensitive” nature of the required Remmer inquiry and the way that inquiry is circumscribed by Rule
606. (ECF No. 922 at 5-7.) The administrative reclassification of the former jurors in no way
changes the applicability of those two imperatives.

The only case Defendants cite in support of reconsideration, United States v. Moten, only
reinforces the propriety of the Court’s decision to handle questioning of the former jurors. 582
F.2d 654 (2d Cir. 1978). In Moten, the Second Circuit remanded allegations of juror misconduct
for a Remmer hearing, finding that the district court “erred in denying completely Moten’s motion
for permission to conduct some form of inquiry.” Jd. at 666 (emphasis added), However, while
the Second Circuit held that “an inquiry of the jurors must be permitted,” it also clearly “le[ft] to

the district judge’s sound discretion whether he should conduct the questioning personally.” Id.

 
Case 1:16-cr-00363-JKB Document973 Filed 04/13/21 Page 4 of 10

at 667 (emphasis added). The need for this discretion in Moten pinpointed similar concerns to
those that animated this Court in formulating its own view on questionin g the former jurors. These
concerns included that:

Human nature is such that some jurors, instead of feeling harassed by post-trial

interviewing, might rather enjoy it, particularly when it involves the disclosure of

secrets or provides an opportunity to express misgivings and lingering doubts. A

serious danger exists that, in the absence of supervision by the court, some jurors,

especially those who were unenthusiastic about the verdict or have grievances

against fellow jurors, would be led into imagining sinister happenings which simply

did not occur or into saying things which, although inadmissible, would be included

in motion papers and would serve only to decrease public confidence in

verdicts. Thus, supervision is desirable not only to protect jurors from harassment

but also to insure that the inquiry does not range beyond subjects on which a juror

would be permitted to testify under Rule 606(b).
Id. at 665. Thus, nothing in Moten restricts this Court’s “broad discretion over the methodology
of inquiries into third-party contacts with jurors,” and requires the Court to turn questioning over
to the parties. (See ECF No. 922 at 5.) Even if it did, it is not clear that a single decision would
stand up to the significant weight of contrary authority, including more recent caselaw on the
subject from the Second Circuit. id. (compiling cases); see also United States v. Calbas, 821 F.2d
887, 896 (2d Cir. 1987) (“[WJe find no substance in Calbas’s suggestion that the district court
acted improperly in conducting a limited inquiry and in failing to allow counsel to participate in
the questioning of jurors, .. . The court wisely refrained from allowing the inquiry to become an
adversarial evidentiary hearing, so as to minimize intrusion on the jury’s deliberations.”).
Therefore, the Court will construe Defendants’ remaining arguments as contending not that it must
permit them to ask questions at the Remmer hearing, but merely that it should do so.

On this score, Defendants’ primary contention is that in our judicial system, “adversarial

testing [of witnesses] should be dispensed with only where necessary to protect some

countervailing interest.” (Mot. Recons. Mem. Supp. at 3.) While this may be so, Defendants’

 
Case 1:16-cr-00363-JKB Document973 Filed 04/13/21 Page 5 of 10

argument fails to appreciate the important interests underlying Rule 606. In addition to its
evidentiary function, Rule 606 serves the important public policy goal of mitigating “harassment
of former jurors by losing parties as well as the possible exploitation of disgruntled or otherwise
badly-motivated ex-jurors.” See Tanner y. United States, 483 U.S. 107, 124-25 (1987). These
concerns exist only after the jury has rendered a verdict, making post-verdict Remmer hearings
subject to strong interests in favor of dispensing with adversarial questioning. These concerns are
not mitigated simply because “the ‘unusual’ circumstance of the jurors’ role as fact-finders no
longer obtains.” (Mot. Recons. Mem, Supp. at 5.) In fact, these concerns exist only once jurors
have discharged their fact-finding function by rendering a verdict. Hurst v. Joyner, 757 F.3d 389,
394-95 (4th Cir. 2014) (explaining that the “common-law rule, now codified in Federal Rule of
Evidence 606(b), prohibits juror testimony to impeach the verdict, subject to three exceptions.”).
The continued, and in fact increased, salience of countervailing interests that warrant dispensing
with adversarial questioning has been repeatedly reaffirmed by courts that have conducted or
approved of court-controlled questioning in post-verdict Remmer hearings. (ECF No, 922 at 5
(collecting cases).)

Second, Defendants appear to suggest that the Court has decided to “treat the jurors as
‘government witnesses,’” without qualification. However, they point to nothing in the Court’s
prior orders that treats the former jurors as government witnesses for anything beyond limited,
administrative purposes.' Further, other than referencing the Court’s own mischaracterized words,

Defendants point to no way in which the Court’s Order on reclassification substantively affects

 

' In its two prior Orders, this Court has referred to the former jurors as “government witnesses for purposes of ensuring
attendance and payment of fees” (see ECF No. 955), and as “government witnesses for administrative purposes only
(see ECF No. 959 at 1.) Although the latter Order has an extraneous reference to “government witnesses” without a
caveat, it (1) cites the former Order and (2) is followed immediately by the more specific reference noted in the prior
sentence, dispelling any implication of a substantive decision to treat the former jurors as government witnesses.

5
 

Case 1:16-cr-00363-JKB Document973 Filed 04/13/21 Page 6 of 10

the former jurors’ role in the upcoming hearing. By Defendants’ own argument, party witness
testimony is “presented through examination by its sponsor, followed by cross-examination by the
opposing party.” (Mot. Recons. Mem. Supp. at 2.) The Court’s orders have made clear that the
forthcoming Remmer hearing will bear none of these hallmarks. As explained further below,
although the Court will propound the questions at the hearing, the parties will be able to participate
equally in their formulation. Jnfra at 8. This means, inter alia, that Defendants will not be limited
by the scope of the government’s questions. Cf Fed. R. Evid. 611(b). In sum and substance,
therefore, the hearing will far more resemble voir dire, a process where questioning is most
commonly (and always in this Court) handled by the judge. (See ECF No. 922 at 6.) In the face
of this far more appropriate analogy, Defendants offer no substantive reason for concluding that
the jurors will be treated as government witnesses af the hearing, such that this Court’s order
related to the substance of the hearing should be reconsidered.

Last, Defendants again argue that the Court can fulfill its supervisory function without
controlling questioning because “the parties will certainly object to’ questioning that runs these
risks [of violating Rule 606], and the Court is capable of preventing improper questioning even
without objections.” (Mot. Recons. Mem. Supp. at 5; see also ECF No. 911 at 13 (arguing for
party examination because “[t]he Court is perfectly capable of ensuring that questioning by the
parties does not stray from the very narrow scope of relevant inquiry here”).) The Court remains
convinced that the sensitive nature of the inquiry requires it to be a proactive, rather than merely
reactive, gatekeeper of the questions posed at the hearing.

As explained above, Rule 606(b) is not only an evidentiary standard, but also a tool for
safeguarding the jury from undue harassment by litigants who hope to impeach a verdict, See

Hurst, 757 F.3d at 394 (emphasis added) (‘The privacy and protection concerns that inevitably

 
Case 1:16-cr-00363-JKB Document973 Filed 04/13/21 Page 7 of 10

arise when one seeks to impeach a jury’s verdict, however, are also well established.”), In order
to safeguard this “interest of protecting the jury system and the citizens who make it work, [RJule
606 should not permit any inquiry into the internal deliberations of the jurors.” Tanner, 483 U.S.
at 124-25 (emphasis added). This stringent standard means that “the danger that questioning could
stray over the Rule 606(b) threshold” (see ECF No. 922 at 6) remains, even if that questioning is
rebuffed by post-hoc evidentiary objections. See United States v. Birchette, 908 F.3d 50, 55-56
(4th Cir. 2018) (“There are good reasons for limiting the parties’ interactions with jurors after the
verdict. . . . Post-verdict interrogations have at least the potential to stretch out or to turn
adversarial, and thereby undermine the no-impeachment presumption.”).

Further, evidentiary objections do not climinate other risks, such as the risk that an
“{mproper remark [will] compromis[e] a juror’s testimony and frustrat[e] the Remmer inquiry.”
(ECF No. 922 at 6.) While the Court acknowledges that it is not infallible, and that these risks will
still be present to some degree even if it conducts the questioning, the extremely sensitive nature
of the Remmer inquiry compels the Court to mitigate these risks to the furthest extent possible.
None of Defendants’ arguments change this Court’s belief that the most effective way to do so is
by retaining control of the questions posed to the former jurors.

Importantly, Court-controlled questioning in no way impairs Defendants’ “vital interest in
learning everything there is to know about the circumstances here.”? (Mot. Recons. Mem. Supp.
at 4 (internal quotation marks omitted).} While Remmer requires that “all interested parties” must
be “permitted to participate” in the forthcoming hearing, it is abundantly clear that this standard

does not mandate adversarial questioning of the former jurors. Remmer v. United States, 347 U.S.

 

? It is not clear whether this argument repudiates Defendants’ prior position that “everything there is to know” is
limited only to the “factual question [of] whether any of the remaining jurors were aware of Juror No. 4’s report.”
(See ECF No, 911 at 10.). This potential conflict is of nc moment, however, as the procedures set forth for the hearing
fully protect Defendants’ fact-finding interest regardless of scope.

7

 
 

Case 1:16-cr-00363-JKB Document973 Filed 04/13/21 Page 8 of 10

227, 230 (1954); (see also ECF No. 922 at 5.) Instead, both Defendants’ right to participate and
the importance of developing the “entire picture” are fully assured here by the parties’ two-fold
involvement in the questioning process. See United States v. Cheek, 94 F.3d 136, 142 (4th Cir.
1996) (quoting Remmer v. United States, 350 U.S. 377, 378 (1956) (explaining that in a Remmer
hearing, a “court must examine the ‘entire picture,’ including the factual circumstances and the
impact on the juror”).

First, in anticipation of the hearing, the Court will provide the parties with a proposed list
of questions and solicit additions or modifications to that list.7 Second, after these initial questions
are propounded to each former juror, the Court will entertain any follow-up questions requested
by the parties and ask any that it deems appropriate and helpful to the process, (ECF No. 922 at
6.) Only once all appropriate follow-up questioning has been completed will the Court excuse a
former juror from the witness stand. (/d.) While the Court obviously retains discretion to
determine which questions are useful and appropriate, this arrangement is functionally similar to
a hearing at which questioning is conducted by the parties, see, e.g., Fed. R. Evid. 611, with the
difference that the Court’s discretion will be exercised before, rather than after, a question is posed
to a former juror. Undoubtedly, counsel will not have the freedom to direct the examination they
would if asking the questions themselves, but this is necessary to minimize the adversarial tone of
this unique proceeding, In sum, the significant prophylactic interests served by conducting the
hearing in this manner readily warrant this adjustment,

In the end, Defendants’ motion provides no grounds to conclude that the treatment of the

former jurors as government witnesses for administrative purposes requires this Court to relinquish

 

3 In its initial Order, the Court indicated that it would “solicit a joint submission from the parties setting forth proposed
questions,” rather than promulgating an initial set of questions. (ECF No. 922 at 6.) The Court’s new proposal, which
has been raised with the parties previously, does not materially alter the parties’ role in this process, and neither party
has objected to this change.
 

Case 1:16-cr-00363-JKB Document973 Filed 04/13/21 Page 9 of 10

questioning of those jurors to the parties. Similarly, their motion provides no reason why this
change should lead the Court, in its discretion, to reconsider its decision to question the jurors.
This hearing undoubtedly places the parties, the Court, and most importantly the former jurors in
an unusual procedural posture. There is simply no “juror acting as a witness at a post-verdict
Remmer hearing” statute that readily cuts this administrative Gordian knot. However, absent the
parties identifying some material substantive impact that results from this Court’s resolution of
these administrative complexities, the Court will not reconsider its prior view as to the substance
of the hearing, which was made upon consideration of full and thoughtful briefing by the parties.
The Court reiterates the narrowness of its Order classifying the former jurors as
government witnesses solely “for purposes of ensuring attendance and payment of fees under 28
U.S.C. § 1821.” (ECF No. 955.) The government’s attendance to these administrative niceties in
no way permits it to have substantive contact with the former jurors. (Jd. (“Other than ensuring
the appearance of the former jurors, the government shall have no contact and no case-related
communication with them.”).) To ensure its adherence to this requirement, the government has
filed a protocol outlining its efforts to disaggregate its administrative and substantive functions
with respect to the upcoming hearing. (See ECF No. 972). That protocol makes clear that
“JcJommunication with and reimbursement of former jurors has been, and will continue to be,
handled entirely by the United States Attorney’s Office Victim-Witness Unit,” who will adhere to
this Court’s directive to “not have substantive, case-related communications with any former
jurors.” (/d. at 2.) The handling of logistical functions by this unit also means that “[p]rosecutors
in the United States Attorney’s Office, including undersigned counsel, have not had, and will not
have any communications with former jurors.” (/d. (emphasis in original).) Subject to objections

by Defendants at today’s status conference, the Court tentatively endorses the government’s
Case 1:16-cr-00363-JKB Document 973 Filed 04/13/21 Page 10 of 10

proposed approach as an effective means for resolving the logistical challenges of this hearing with
the least possible impact on its substance.
For all these reasons, the Court finds no reason to reconsider any aspect of its February 26,
2021 Order outlining the scope of the forthcoming Remmer hearing.
TI. Conclusion
For the foregoing reasons, Defendants’ Joint Motion for Reconsideration (ECF No. 965) is

DENIED.

DATED this /% day of April, 2021.

BY THE COURT:

LDewme BK 12h

James K. Bredar
Chief Judge

10
